             Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 1 of 36



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                               :
KATHRYN FAY, individually and as mother                        :
and natural guardian of K.F., a minor and IAN                  :
FAY, individually and as father and natural                    :
guardian of K.F, a minor,                                      :
                                                               :
                             Plaintiff,                        :
                                                               : Case No. 1:19-cv-10098
         -against-                                             :
                                                               :
JUUL LABS, INC., ALTRIA GROUP, INC.,
                                                               :
PHILIP MORRIS USA, INC., and NEW
                                                               :
YORK SMOKE SHOP, INC.,
                                                               :
                             Defendants.                       :
------------------------------------------------------ ---------x

                                             NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants JUUL Labs Inc. (“JLI”),

Altria Group, Inc. (“Altria”), and Philip Morris USA Inc. (“PM USA”) (collectively, the

“Removing Defendants”) hereby remove this action from the Supreme Court of New York,

County of New York, where it is pending as Case No. 159047/2019, to the United States District

Court for the Southern District of New York. This Court has original jurisdiction over this

action under 28 U.S.C. § 1332 because there is complete diversity of citizenship between

Plaintiffs Kathryn and Ian Fay and Defendants JLI, Altria, and PM USA, and the amount in

controversy exceeds $75,000, exclusive of interests and costs. The citizenship of the remaining

Defendant, New York Smoke Shop, Inc. (“Smoke Shop” or the “Resident Defendant”), should

be disregarded because it is not properly joined in this lawsuit. The Resident Defendant was

fraudulently joined for the sole purpose of destroying diversity, and therefore the claims against

it should be disregarded for purposes of determining diversity jurisdiction. Alternatively,

Plaintiffs’ claims against Smoke Shop are severable from this action under Federal Rule of Civil
             Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 2 of 36



Procedure 21, which presents an independent basis for disregarding Smoke Shop’s citizenship

for diversity purposes. Grounds for removal are set forth in more detail as follows:

                                       I. BACKGROUND

        A.      This Action.

        1.      Plaintiffs Kathryn and Ian Fay, individually and as guardian of their minor child,

commenced this action on September 17, 2019, in the Supreme Court of New York, County of

New York, which is within the district and division to which this case is removed. As required

under 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served upon the

Removing Defendants in the underlying state court action is attached as Exhibit A. In this

products liability action, Plaintiffs allege that their minor daughter has suffered from “nicotine

addiction and other physical and emotional injuries” from her purchase and use of JUUL

products. See Compl. ¶ 3.

        2.      Plaintiffs’ Complaint seeks an unspecified amount of compensatory and punitive

damages from all defendants and alleges that JUUL products are defective, both in design and

warning, and further asserts claims of negligence, unjust enrichment, deceptive business

practices under New York General Business Law § 349 (“NYGBL § 349”), and strict liability.

The Complaint asserts claims against entities allegedly responsible for the design, manufacture,

labeling, and marketing of JUUL vapor products. To evade this Court’s jurisdiction, however,

the Complaint also attempts to state claims against the Resident Defendant, which allegedly sold

JUUL products at retail to the public. Those claims fail both as a matter of settled New York law

and undisputed fact, and the Resident Defendant is therefore fraudulently joined. Consequently,

this Court should disregard the citizenship of the Resident Defendant in assessing its subject

matter jurisdiction in this case.




                                                 2
            Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 3 of 36



       3.      Alternatively, Plaintiffs’ claims against the Resident Defendant are severable

from this action under Federal Rule of Civil Procedure 21, which presents an independent basis

for disregarding Smoke Shop’s citizenship for diversity purposes.

       4.      JLI was served with the Summons and Complaint no earlier than October 1, 2019.

This Notice is timely filed under 28 U.S.C. § 1446(b).

       5.      All of the Removing Defendants join in and consent to this removal. The consent

of the fraudulently joined Resident Defendant is not required. See id. § 1446(b)(2)(A) (“[A]ll

defendants who have been properly joined and served must join in or consent to the removal of

the action.”) (emphasis added); see also Jernigan v. Ashland Oil Co., 989 F.2d 812, 815 (5th Cir.

1993), cert. denied, 510 U.S. 868, 870 (1993) (holding that the removing defendant was not

required to obtain consent for removal from the allegedly improperly joined defendant); In re

Rezulin Products Liability Litig., 133 F. Supp. 2d 272, 295 (S.D.N.Y. 2001) (same).

       B.      Ongoing Multidistrict Proceedings.

       6.      On July 29, 2019, JLI moved the Judicial Panel on Multidistrict Litigation

(“JPML”) for an order transferring 10 federal cases presenting common questions of fact and law

in six federal district courts and any subsequently filed tag-along cases, including this case, to the

U.S. District Court for the Northern District of California for coordination or consolidation (the

“MDL Motion”). In re: JUUL Labs, Inc. Marketing, Sales Practices, and Products Liability

Litig., MDL No. 2913. On August 20, 2019, the remaining Removing Defendants joined JLI in

seeking the same relief. MDL 2913, Doc. 17.

       7.      On October 2, 2019, the JPML issued a Transfer Order, which transferred

lawsuits against the Removing Defendants concerning JUUL products to the Northern District of

California, for assignment to the Honorable William H. Orrick III, for coordinated and

consolidated pretrial proceedings. MDL 2913, Doc. 144. The Clerk of the JPML thereafter


                                                  3
            Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 4 of 36



issued seven additional Conditional Transfer Orders to transfer dozens of related actions to the

Northern District of California. MDL 2913, Docs. 155, 168. As cases continue to be filed in

federal courts around the country, JLI will notify the Northern District of California that such

“tag-along” actions have been filed, leading to additional transfers.

       8.       In view of the substantial factual overlap between this action and the numerous

actions that have already been transferred and consolidated, JLI intends to notify the JPML that

this is a “tag-along” action that also should be transferred to the Northern District of California.

       9.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed

with the Supreme Court of New York, County of New York.

               II. THIS COURT HAS SUBJECT MATTER JURISDICTION
                              UNDER 28 U.S.C. § 1332.

       10.     This Court has subject matter jurisdiction over this case under 28 U.S.C. § 1332.

There is complete diversity of citizenship between Plaintiff and the Removing Defendants. The

amount in controversy exceeds $75,000 exclusive of interest and costs.

A.     There Is Complete Diversity Between Plaintiffs and the Removing Defendants.

       11.     Plaintiffs Kathryn Fay and Ian Fay are citizens of New York. Compl. ¶ 3.

       12.     Defendant JLI is a Delaware corporation with its principal place of business in

California. Id. ¶ 5.

       13.     Defendant Altria is a Virginia corporation with its principal place of business in

Virginia. Id. ¶ 6.

       14.     Defendant PM USA is a Virginia corporation with its principal place of business

in Virginia. Id. ¶ 7.

       15.     Plaintiffs’ Complaint names Smoke Shop as a defendant. Id. ¶ 9. As discussed

below, Smoke Shop is fraudulently joined. Accordingly, although it is alleged to be a citizen of



                                                  4
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 5 of 36



New York, Smoke Shop is disregarded for purposes of determining diversity of citizenship.

Alternatively, Plaintiffs’ claims against Smoke Shop are severable under Federal Rule of Civil

Procedure 21, such that its citizenship is irrelevant for diversity purposes.

       16.     Accordingly, for purposes of diversity jurisdiction, there is complete diversity

between Plaintiff and the properly joined Defendants.

B.     The Amount in Controversy Exceeds $75,000.

       17.     Under 28 U.S.C. § 1332, diversity subject matter jurisdiction requires that the

matter in controversy “exceed[] the sum or value of $75,000, exclusive of interests and costs.”

This requirement is met. A notice of removal “need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold,” Dart Cherkee Basin Operating Co.

v. Owens, 135 S. Ct. 547, 554 (2014), and a removing defendant must show “by a preponderance

of the evidence that the actual amount in controversy exceeds the minimum jurisdictional

amount.” Cheung v. Union Cent. Life Ins. Co., 269 F. Supp. 2d 321, 323 (S.D.N.Y. 2003).

       18.     Here, the Complaint does not include a specific demand for damages. Upon a full

and fair reading of the Complaint, the amount in controversy exceeds $75,000, exclusive of

interests and costs. The Complaint seeks damages for fraud, strict products liability, negligence,

unjust enrichment, and a violation of NYGBL § 349. While Plaintiffs do not specify the amount

of damages sought, they allege that their minor daughter has and will continue to suffer from

“bodily injury; pain and suffering; disability; disfigurement; loss of the capacity for the

enjoyment of life; aggravation of pre-existing conditions; medical and hospital care and

expenses; rehabilitation expenses; and severe emotional distress.” Compl. ¶ 92. The Complaint

requests monetary relief for “diagnostic testing, medical monitoring, and nicotine cessation

programs.” Id. Prayer for Relief.




                                                  5
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 6 of 36



       19.     These and other allegations compel the conclusion that the amount in controversy

exceeds the jurisdictional minimum.

       20.     The Complaint also seeks attorney fees. Id. ¶ 139. Attorney fees may be used to

satisfy the amount in controversy threshold if they are recoverable as a matter of right pursuant

to statute or contract. Givens v. W.T. Grant Co., 457 F.2d 612, 614 (2d Cir. 1972), vacated on

other grounds, 409 U.S. 56, 93. Plaintiff’s NYGBL § 349 claim gives such a right of recovery

for attorney’s fees. N.Y. Gen. Bus. Law § 349 (h) (McKinney).

       21.     Although the Removing Defendants do not concede that Plaintiffs are entitled to

damages or fees of any amount, a fair reading of the Complaint describes an amount in

controversy exceeding $75,000.

             III. THE RESIDENT DEFENDANT IS FRAUDULENTLY JOINED.

       22.     The Complaint names one New York defendant, Smoke Shop, in addition to the

three out-of-state Removing Defendants. The Resident Defendant, however, is fraudulently

joined and its citizenship should be disregarded for the purposes of determining diversity

jurisdiction. See, e.g., Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 460–61 (2d Cir. 1998)

(“[A] plaintiff may not defeat a federal court’s diversity jurisdiction and a defendant’s right of

removal by merely joining as defendants parties with no real connection with the controversy.”).

       23.     To establish fraudulent joinder of a non-diverse defendant, a defendant must

demonstrate either that “there has been outright fraud committed in the plaintiff’s pleadings,” or

that “there is no possibility, based on the pleadings, that a plaintiff can state a cause of action

against the non-diverse defendant in state court.” Pampillonia, 138 F.3d at 461; see also

Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 207 (2d Cir. 2001) (“Joinder will be considered

fraudulent when it is established that there can be no recovery against the defendant under the

law of the state on the cause alleged.”) (internal quotation marks and brackets omitted).


                                                   6
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 7 of 36



        24.     When determining whether a plaintiff can state a cause of action against a non-

diverse defendant, courts must evaluate whether the plaintiff’s pleadings can state both “a legally

sufficient and factually arguable claim for relief against it.” In re Rezulin Prods. Liability Litig.,

133 F. Supp. 2d 272, 279 (S.D.N.Y. 2001). A claim is legally deficient “[i]f state case law or

legislation removes all reasonable possibility that the plaintiff would be permitted to litigate the

claim.” Harris v. Zimmer Holdings, Inc., No. 18 Civ. 11271 (PAC), 2019 WL 1873178, at *3

(S.D.N.Y. Apr. 26, 2019) (slip copy). Likewise, a court must examine the factual basis of the

plaintiff’s claims against the non-diverse defendant and determine whether the factual allegations

are “so clearly false and fictitious that no factual basis exists for an honest belief on the part of

plaintiff that there is liability—in short that joinder is without any reasonable basis in fact and is

made without any purpose to prosecute the cause in good faith.” Rezulin, 133 F. Supp. 2d at

281.

        25.     The determination of whether a non-diverse defendant has been fraudulently

joined is based upon the plaintiff’s pleadings at the time of removal. See Pullman Co. v. Jenkins,

305 U.S. 534, 538 (1939) (whether removal was proper is “to be determined according to the

plaintiffs’ pleading at the time of the petition for removal”); see also Deming v. Nationwide

Mutual Ins. Co., No. 03 Civ. 1225(CF), 2004 WL 332741, at *4 (D. Conn. Feb. 14, 2004) (“[I]t

is well-settled that the court should analyze the pleadings in effect at the time of removal when

undertaking a fraudulent joinder analysis.”); Furchtgott-Roth v. Wilson, No. 09 Civ. 9877(PKC),

2010 WL 3466770, at *4 (S.D.N.Y. Aug. 31, 2010) (same). In addition, when evaluating the

viability of a plaintiff’s claims against a non-diverse defendant, “courts can look beyond the

pleadings to determine if the pleadings can state a cause of action.” In re Consol. Fen-Phen

Cases, No. 03 CV 3081(JG), 2003 WL 22682440, at *3 (E.D.N.Y. Nov. 12, 2003); see also




                                                   7
            Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 8 of 36



Pampillonia, 138 F.3d at 461–62 (looking at affidavits to determine if plaintiff’s complaint

alleged sufficient factual foundation to support his claims); Buildings & Const. Trades Council

of Buffalo, N.Y. & Vicinity v. Downtown Dev., Inc., 448 F.3d 138, 150 (2d Cir. 2006) (“Although

this ruling required the district court to look outside the pleadings, a court has discretion to do so

when determining whether it has subject matter jurisdiction.”).

       26.     Here, the Resident Defendant has been fraudulently joined because there is no

possibility Plaintiffs can establish a claim against it. Plaintiffs’ “Factual Allegations” contain

only conclusory allegations concerning the Resident Defendant, focusing instead on allegations

relating to JLI’s design of its vapor products, the health effects of nicotine, JLI’s purported

concealment of the addictive nature of its products, JLI’s marketing materials, and the

relationship between JLI, Altria, and PM USA. See Compl. ¶¶ 12–98. Despite the Resident

Defendant’s clear lack of connection to any of these issues, Plaintiffs seek to circumvent this

Court’s diversity jurisdiction by asserting claims against the Resident Defendant for strict

products liability, negligence, unjust enrichment, violation of NYGBL § 349, and preliminary

and permanent injunction. For the reasons explained below, the mere conclusory references (at

most) to the Resident Defendant in the Complaint do not suffice to state a claim against it under

any of those five putative causes of action.

       A.      Plaintiff Cannot State a Claim Against the Resident Defendant in Strict
               Products Liability for Failure to Warn or Design Defect.

       27.     Plaintiffs assert strict products liability claims against Smoke Shop based on its

alleged sale of defective JUUL products that injured Plaintiff Kathryn Fay and her minor

daughter, K.F. See Compl. ¶¶ 103–17, 145–50. Plaintiffs advances two theories that the JUUL

products were defective: first, that the JUUL products lacked adequate warnings; and second,




                                                  8
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 9 of 36



that the JUUL products were defectively designed. Id. ¶¶ 103–17. Those claims fail against the

Resident Defendant for three main reasons.

              x   First, the Complaint does not adequately allege that either Kathryn Fay or K.F.
                  have suffered a present physical injury that is necessary to sustain a tort claim
                  under New York law.

              x   Second, to the extent that Plaintiffs do plead present physical injury, they do not
                  and cannot allege that the injuries were proximately caused by JUUL products
                  that they procured from the Resident Defendant.

              x   And third, the Resident Defendant did not have a duty to warn Plaintiffs of any
                  dangers of using JUUL products of which Plaintiffs had actual knowledge, or that
                  were open and obvious.

        28.       To state a claim for strict products liability under New York law, a plaintiff must

allege that (1) a product “is defective because of a mistake in the manufacturing process or

because of an improper design or because the manufacturer failed to provide adequate warnings

regarding the use of the product,” and (2) “the defect was a substantial factor in bringing about

his injury or damages.” Voss v. Black & Decker Mfg. Co., 59 N.Y.2d 102, 106–07 (N.Y. 1983)

(citations omitted). In addition to imposing strict liability on manufacturers, New York law also

extends strict liability to “certain sellers, such as retailers and distributors of allegedly defective

products.” Sukljian v. Charles Ross & Son Co., 69 N.Y.2d 89, 95 (N.Y. 1986).

                  i.      No Present Physical Injury is Alleged.

        29.       The first reason that Plaintiffs’ strict products liability claims fail against the

Resident Defendant is that the Complaint does not identify any present physical injuries that they

purportedly sustained from the alleged use of JUUL products. “A threat of future harm is

insufficient to impose liability against a defendant in a tort context.” Caronia v. Philip Morris

USA, Inc., 22 N.Y.3d 439, 446 (N.Y. 2013) (emphasis added). “The requirement that a plaintiff

sustain physical harm before being able to recover in tort is a fundamental principle of our state’s




                                                     9
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 10 of 36



tort system.” Id. (citing Voss, 59 N.Y.S.2d at 106–07). “The physical harm requirement serves a

number of important purposes: it defines the class of persons who actually possess a cause of

action, provides a basis for the factfinder to determine whether a litigant actually possesses a

claim, and protects court dockets from being clogged with frivolous and unfounded claims.” Id.

(emphasis added). Thus, if Plaintiffs cannot identify any present physical injuries sustained from

the use of JUUL products that they obtained from the Resident Defendant, then there is no

possibility that they can state a cause of action against the Resident Defendant in strict products

liability. See Caronia, 22 N.Y.3d at 446.

       30.     Here, Plaintiffs’ factual allegations fail to identify a single present, physical injury

that either Kathryn Fay or K.F. allegedly sustained from their use of JUUL products. Instead,

Plaintiffs allege in conclusory and vague fashion that K.F. “is addicted to and has been injured

by JUUL,” Compl. ¶ 2, and that Kathryn Fay “has suffered from nicotine addiction and other

physical and emotional injuries” and that “she is concerned for her heath and future health.” Id.

¶¶ 3–4. As a matter of established New York law, Kathryn Fay’s “concern” does not qualify as a

present physical injury giving rise to tort liability. See Caronia, 22 N.Y.3d at 446. Thus, the

entirety of Plaintiffs’ factual allegations concerning Kathryn Fay and K.F.’s alleged injuries

amounts to nothing more than conclusory statements that they are addicted to nicotine, and that

they have suffered vague, unspecified injuries. In sum: (1) Plaintiffs fail to allege Kathryn Fay’s

nicotine addiction was caused by her alleged use of JUUL products, let alone JUUL products

obtained from the Resident Defendant; (2) nicotine addiction, standing alone, is not a “physical

present injury”; and (3) Plaintiffs’ boilerplate allegations of injuries other than nicotine addiction

are not sufficient to circumvent the physical injury requirement.




                                                 10
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 11 of 36



       31.     No allegation that addiction was caused by JUUL products: Assuming that

Plaintiffs have adequately alleged that Kathryn Fay is addicted to nicotine, see Compl ¶ 3,

Plaintiffs do not allege that her nicotine addiction was caused by her use of JUUL products, let

alone JUUL products obtained from the Resident Defendant. The closest that Plaintiffs come to

such an allegation is their claim that “Ms. Fay did not know how much nicotine JUUL contained

or that JUUL was specifically developed to create and sustain a nicotine addiction when she

began using it,” and that “Ms. Fay is addicted to the nicotine contained in JUUL.” Id. Again,

that is not enough. Neither of these claims amount to an allegation that Kathryn Fay is addicted

to nicotine because of her alleged use of JUUL products that she obtained from the Resident

Defendant. If Ms. Fay was already addicted to nicotine when she allegedly began using JUUL

products procured from the Resident Defendant, then her subsequent alleged use of those

products cannot be the cause of her alleged nicotine addiction, nor any harms allegedly

associated with nicotine addiction. Plaintiffs’ Complaint contains no allegations about when Ms.

Fay first began to purchase nicotine products, how often she uses nicotine products, or her

efforts, if any, to stop using nicotine products. Without these kinds of allegations, Plaintiffs’

Complaint fails to allege a causal link between Ms. Fay’s only identifiable alleged injury

(insufficient as it is to state a claim), and the JUUL products that she allegedly obtained from the

Resident Defendant.

       32.     Nicotine addiction is not a cognizable present physical injury: Plaintiffs also fail

to allege a present physical injury for either Kathryn Fay or K.F. because nicotine addiction,

standing alone, is not a present physical injury giving rise to tort liability. The Complaint

effectively admits as much by failing to identify any injuries aside from Kathryn Fay’s

“concern[] for her health and future health.” Compl ¶ 4. Furthermore, while no New York




                                                 11
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 12 of 36



courts have yet addressed the issue, courts in other jurisdictions have consistently rejected

“nicotine addiction,” standing alone, as a physical injury giving rise to tort liability. The

California Supreme Court, for example, has explained that “[t]he addictiveness of a product is

distinct from its capacity to cause serious physical injury, as demonstrated by the fact that other

addictive products are not associated with the same harmful consequences.” Grisham v. Philip

Morris USA Inc., 40 Cal. 4th 623, 643 (Cal. 2007). As that court explained, “efforts to break

[plaintiff’s] nicotine addiction do not amount to an allegation that the addiction was causing her

appreciable physical harm, nor that the addiction itself was actionable, other than as a cause of

economic injury.” Id. at 641 n.11; see also Castano v. Am. Tobacco Co., 84 F.3d 734, 749 (5th

Cir. 1996) (noting that “no court in this country has ever tried an injury-as-addiction claim” and

this theory presents an “immature tort”); Sharples v. United States, No. 2:18-cv-12880, 2018 WL

5634355, at *2 (E.D. Mich. 2018) (“[P]hysical pain and mental anguish as the result of his

untreated drug addiction is insufficient to satisfy the ‘physical injury’ element of a Federal Tort

Claims Act claim brought by a prisoner.”); Mitchell v. Philip Morris Inc., No. Civ.A. 00-

0092BHS, 2000 WL 1848085, at *7 (S.D. Ala. 2000), aff’d in part, vac’d in part, Mitchell v.

Brown & Williamson Tobacco Corp., 294 F.3d 1309 (11th Cir. 2002) (“Nicotine addiction . . . is

not an injury that satisfies the physical injury requirement of [the Prison Litigation Reform Act]

because it is not greater than de minimis.”). Therefore, because the Complaint fails to identify

any present physical injury, they cannot state a claim for strict products liability against the

Resident Defendant.

       33.     Other vague, boilerplate allegations are inadequate: Furthermore, Plaintiffs

cannot circumvent the physical injury requirement by relying on vague, boilerplate allegations

that Kathryn Fay or K.F. have suffered from “other physical and emotional injuries” from their




                                                  12
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 13 of 36



alleged use of JUUL products. Compl. ¶ 3. Yet that is precisely what Plaintiffs attempt to do.

As explained above, Plaintiffs’ factual allegations do not identify a single present, physical

injury that was caused by their use of JUUL products obtained from the Resident Defendant. It

is only later, in reciting their Causes of Action, that Plaintiffs repeat in boilerplate language that

Plaintiff 1 “has in the past and will continue to suffer from bodily injury; pain and suffering;

disability; disfigurement; loss of the capacity for the enjoyment of life; aggravation of pre-

existing conditions; medical and hospital care and expenses; rehabilitations expenses; and severe

emotional distress.” Compl. ¶¶ 109, 117, 124. 2 However, Plaintiffs’ Complaint does not provide

a single link between any of these vague alleged injuries and Plaintiffs’ use of nicotine products,

let alone JUUL products procured from the Resident Defendant.

        34.     As explained above, the Complaint is largely predicated on the alleged

addictiveness of JUUL products and JLI’s alleged efforts to downplay the alleged risk of

addiction in its marketing. See id. ¶¶ 33–53, 105–07, 114–17, 136. But apart from nicotine

addiction, Plaintiffs do not allege that Kathryn Fay or K.F. have actually suffered any other

adverse effects from their alleged use of JUUL products, and Plaintiffs’ Complaint therefore fails

to adequately allege present injury. New York courts have rejected plaintiffs’ efforts, like those



 1
     Despite purportedly bringing claims on behalf of three persons—Kathryn Fay, Ian Fay, and
     K.F.—Plaintiff’s Complaint pleads each injury in the singular. As a result, the Complaint
     repeatedly and unfairly equivocates between the alleged injuries suffered by Kathryn Fay and
     K.F., and thereby deprives Defendants, and the Resident Defendant in particular, of fair
     notice of the nature of the claims against them.
 2
     In their negligence cause of action, Plaintiffs additionally plead that they “have in the past
     incurred, and will in the future incur . . . medical bills and expenses attendant to the condition
     of the minor Plaintiff, K.F.,” and that Defendants’ alleged negligence “caused or contributed
     to cause the Plaintiffs, Kathryn Fay and Ian Fay, to be deprived of the support, protection,
     services, and society of their minor daughter, K.F.” Compl. ¶¶ 125–26. However, these
     alleged injuries are insufficient to state a claim to the extent that they are merely derivative of
     the unidentified alleged physical injuries that, for reasons explained in this Section, cannot
     support a claim in tort.

                                                   13
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 14 of 36



here, to plead around the physical injury requirement by including boilerplate physical injuries

that lack a connection to the factual allegations that are the “crux” of their complaint. See, e.g.,

Creed v. United Hosp., 600 N.Y.S.2d 151, 152 (N.Y. App. Div. 1993) (finding that a complaint

failed to state a cause of action in tort where it “allege[d] in boilerplate language that [plaintiff]

had suffered ‘injuries both internal and external’” because the “crux of the damages sought by

the plaintiff[]” were for non-actionable emotional injuries). Thus, Plaintiffs’ mere allegation “in

boilerplate language” that Plaintiff “has and is suffering from bodily injury,” id. ¶ 109, 117, is

not sufficient to state a claim in products liability when the crux of Plaintiffs’ complaint is about

non-actionable nicotine addiction.

        35.     In sum, Plaintiffs’ failure to allege a present physical injury forecloses any

possibility of claim against the Resident Defendant for strict products liability.

                ii.     No Allegations that any Injuries Were Proximately Caused by JLI
                        Products Purchased from the Resident Defendant.

        36.     Second, even if the Court finds that Plaintiffs have adequately pleaded a present

physical injury caused by their use of JUUL products (they have not), Plaintiffs’ strict products

liability claims against the Resident Defendant still fail for a another, independent reason:

Plaintiffs do not and cannot allege that either Kathryn Fay or K.F.’s alleged injuries were

proximately caused by JUUL products that they purchased or procured from Smoke Shop. See,

e.g., Pelman v. McDonald’s Corp., 237 F. Supp. 2d 512, 522 (S.D.N.Y. 2003) (finding

fraudulent joinder of local retailer where plaintiff’s products liability claim failed to “establish

proximate cause” between the alleged injury and the products plaintiff purchased from a

particular retailer).

        37.     Under New York law, when a plaintiff asserts a strict products liability action

against a retailer, the plaintiff must ultimately establish “that it is reasonably probable, not



                                                  14
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 15 of 36



merely possible or evenly balanced,” that the retailer “was the source of the offending product.”

See, e.g., Escarria v. Am. Gage & Mfg. Co., 690 N.Y.S.2d 86, 87 (N.Y. App. Div. 1999)

(affirming summary judgment where plaintiff “failed to establish that it was reasonably

probable” that the defendant “was the retailing source” of the allegedly defective product);

Tyminskyy v. Sand Man Bldg. Materials, Inc., 92 N.Y.S.3d 409, 411–12 (N.Y. App. Div. 2019)

(granting summary judgment for distributor where plaintiff failed to establish a reasonable

probability that the distributor “was the source of the offending product”). Courts have

consistently found that retailers and distributors are fraudulently joined where a plaintiff fails to

sufficiently allege that the retailer or distributor provided the actual offending product that was

the source of the plaintiff’s injury. See, e.g., Mills v. Allegiance Healthcare Corp., 178 F. Supp.

2d 1, 8 (D. Mass. 2001) (finding fraudulent joinder of a regional latex glove distributor where

plaintiff “failed to allege or provide evidence” that he was ever exposed to latex gloves

distributed by the defendant); Carter v. Hitachi Koki U.S.A. Ltd., 445 F. Supp. 2d 597, 602 (E.D.

Va. 2006) (finding fraudulent joinder of a retailer where affidavits established that the retailer

“did not sell the allegedly defective product” that caused Plaintiffs’ injury).

       38.     Normally, “a products liability action that is brought against retailers, distributors

and manufacturers is premised on an injury that results from the use of a single item that was

purchased from a particular retailer and distributor.” Pelman, 237 F. Supp. 2d at 522. In such

cases, a plaintiff can establish proximate cause and state a claim in strict products liability

against a retailer simply by alleging that they purchased or procured the offending product at that

retailer. See, e.g., id. at 522 n.7 (describing a “typical products liability case” implicating a

retailer for the sale of a particular defective product). Where a products liability action is instead

based on harms that accumulate or emerge over repeated use of an allegedly defective disposable




                                                  15
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 16 of 36



or consumable product, courts have still insisted that plaintiffs establish proximate cause

between their alleged injury and the retailer’s sale of the product. See, e.g., id. at 522 (“In order

to establish proximate cause, the injury of over-consumption must somehow be tied to the

[retailers].”). Thus, where a plaintiff’s alleged injury arises from the repeated use of a

consumable or disposable product and that injury already exists before a particular retailer or

distributor enters into the chain of commerce for that product, the retailer or distributor’s later

participation in the chain of commerce cannot, as a matter of law, be the proximate cause of the

plaintiff’s injury. See, e.g., Mills, 178 F. Supp. 2d at 7–8 (finding fraudulent joinder of a non-

diverse latex glove distributor where the distributor “did not even begin to distribute the latex

gloves until after the plaintiff contracted” a latex allergy from his use of the gloves).

        39.    Here, Plaintiffs’ Complaint does not contain sufficient allegations that Kathryn

Fay or K.F. were injured “as a result of New York Smoke Shop, Inc.’s sale of JUUL products.”

Compl. ¶ 150. Indeed, after alleging that “Plaintiff has purchased and procured JUUL from New

York Smoke Shop, Inc.,” id. ¶ 9, Plaintiffs’ factual allegations do not contain a single further

mention of the Resident Defendant. It is not until the their causes of action, in the very last

paragraph of the Complaint, that Plaintiffs finally allege that they were injured “as a result of

New York Smoke Shop, Inc.’s sale of JUUL products.” Plaintiffs thus fail to provide any

information about when Kathryn Fay first purchased JUUL products from the Resident

Defendant, 3 how often she purchased JUUL products from the Resident Defendant, and whether

the Resident Defendant was Ms. Fay’s primary source of JUUL products. These kinds of

allegations are necessary to establish proximate cause between Plaintiffs’ alleged injuries and the




 3
     Plaintiffs’ Complaint never alleges that K.F. purchased or procured JUUL products from the
     Resident Defendant.

                                                  16
           Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 17 of 36



Resident Defendant’s sale of JUUL products. See, e.g., Pelman, 237 F. Supp. 2d at 522 (holding

that establishing proximate cause against a retailer of a consumable food product would

presumably require “some allegation that plaintiffs ate primarily at the particular [retailer]”)

(emphasis added).

          40.   Indeed, other than equivocating between the alleged injuries suffered by Kathryn

Fay and K.F., Plaintiffs’ Complaint fails to allege any connection between K.F.’s injuries and the

JUUL products that Kathryn Fay allegedly purchased from the Resident Defendant. See ¶ 9.

Plaintiffs’ Complaint contains absolutely no information about how or where K.F. allegedly

obtained JUUL products, and do not allege that K.F. ever purchased JUUL products from Smoke

Shop. 4

          41.   Furthermore, to the extent that Plaintiffs have identified any physical injuries that

arose from Kathryn Fay or K.F.’s use of JUUL products (they have not), their failure to allege

when such injuries arose forecloses any possibility of establishing proximate cause between

those injuries and the Resident Defendant’s sale of JUUL products. Again, Plaintiffs’ only

allegations that either Kathryn Fay or K.F. have suffered a present, physical injury are the

boilerplate recitations of harm located at the end of each of Plaintiffs’ causes of action. See, e.g.,




 4
     Furthermore, Defendants are investigating the possibility that Kathryn Fay and K.F. began
     their alleged use of JUUL products before those products were even sold by the Resident
     Defendant. As argued above, Plaintiffs’ failure to adequately allege when Kathryn Fay or
     K.F. first began using JUUL products obtained from the Resident Defendant is grounds in
     and of itself for finding that Plaintiffs fail to allege proximate cause against the Resident
     Defendant. To the extent that Kathryn Fay or K.F. began using JUUL products before they
     were even sold by the Resident Defendant, that would be a further independent ground for
     finding that Plaintiffs’ alleged injuries were not proximately caused by JUUL products
     obtained from the Resident Defendant. Again, if Kathryn Fay was already addicted to
     nicotine before she began using JUUL products obtained from the Resident Defendant, then
     Plaintiffs cannot state a claim in strict products liability against that defendant See, e.g.,
     Mills, 178 F. Supp. 2d at 7–8.

                                                 17
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 18 of 36



Compl. ¶ 109. But even if the Court finds that those boilerplate allegations are sufficient to

allege an injury in tort (they are not), they are still inadequate to allege a specific physical injury

that was proximately caused by allegedly defective products that Plaintiffs procured from the

Resident Defendant. Because Smoke Shop’s only alleged connection to this case is as a retailer

of a consumable product, the timing of Plaintiffs’ alleged injuries in relation to their use of JUUL

products is central to determining whether those injuries were proximately caused by products

obtained from Smoke Shop. See, e.g., Hitachi Koki, 445 F. Supp. 2d at 602 (finding fraudulent

joinder of retailer when the record established that it did not sell the offending product during the

time at issue); Mills, 178 F. Supp. 2d at 7–8 (finding fraudulent joinder of distributor when

plaintiff’s injuries arose before the distributor entered the chain of commerce for the offending

product). Thus, because the allegations in the Complaint cannot establish proximate cause

between any alleged “bodily injury” and products obtained from the Resident Defendant,

Plaintiffs cannot state a claim in strict products liability against the Resident Defendant.

                iii.    The Resident Defendant Had No Duty To Warn Plaintiff About the
                        Dangers of Nicotine Addiction.

        42.     Finally, Plaintiffs’ strict liability claim for failure to warn against Resident

Defendant fails for a third independent reason: the Resident Defendant had no duty to warn

Plaintiffs about the dangers of nicotine addiction. Under New York law, “[a] manufacturer has a

duty to warn against latent dangers resulting from foreseeable uses of its products of which it

knew or should have known.” Rastelli v. Goodyear Tire & Rubber Co., 79 N.Y.2d 289, 297

(N.Y. 1992). However, “[t]here is no duty ‘to warn a consumer already aware—through

common knowledge or learning—of a specific hazard.’” Schiller v. Nat. Presto Inds., 639

N.Y.S.2d 217, 218 (N.Y. App. Div. 1996) (quoting Lancaster Silo & Block Co. v. N. Propane




                                                  18
           Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 19 of 36



Case Co., 427 N.Y.S.2d 1009, 1015 (N.Y. App. Div. 1980)). Further, “no duty to warn arises

where the product-related danger is obvious, readily-discernible or apparent.” Id.

          43.   The Complaint does not allege any basis upon which the Resident Defendant had

any duty to warn Plaintiffs that JUUL products contain nicotine, or to warn Plaintiff about

nicotine’s “addictive nature.” Plaintiffs allege that JLI “repeatedly represented that a single

JUULpod contains an amount of nicotine equivalent to about a pack of cigarettes.” Compl. ¶ 35.

Although Plaintiffs allege that Kathryn Fay “did not know that JUUL” contained nicotine “when

she first saw the product,” that is not an allegation that she did not know about its nicotine

content when she first used the product. Therefore, because Plaintiff cannot reasonably allege

that she was unaware that JUUL products contained nicotine, the Resident Defendant had no

duty to warn Plaintiff about dangers of which she was already aware. See Schiller, 639 N.Y.S.2d

at 218.

          44.   Thus, Plaintiff does not and cannot state a claim against the Resident Defendant

for strict products liability under New York law.

          B.    Plaintiff Cannot State a Claim Against the Resident Defendant for
                Negligence.

          45.   Plaintiffs likewise cannot assert a negligence action against Resident Defendant

under New York law. Plaintiffs’ negligence claims therefore fail for the same reasons as their

strict product liabilities claims. See, e.g., Denny v. Ford Motor Co., 87 N.Y.2d 248, 255 (N.Y.

1995) (“[I]n general, the strict liability concept of defective design is functionally synonymous

with the earlier negligence concept of unreasonable designing.”) (internal quotation marks and

ellipses omitted) (citation omitted); Cooley v. Carter-Wallace Inc., 478 N.Y.S.2d 375 (N.Y. App.

Div. 1984) (“Where, as here, the theory of liability is the failure to adequately warn, negligence

and strict liability are equivalent.”).



                                                 19
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 20 of 36



        46.     “In order to prevail on a negligence claim, a plaintiff must demonstrate (1) a duty

owed by the defendant to the plaintiff, (2) a breach thereof, and (3) injury proximately resulting

therefrom.” Pasternack v. Lab. Corp. of Am. Holdings, 27 N.Y.3d 817, 825 (N.Y. 2016). Thus,

as with strict products liability above, Plaintiffs cannot recover against the Resident Defendant

on a negligence theory unless they can establish physical injury and proximate cause.         As

explained above, supra ¶¶ 29–35, Plaintiffs have not pled a physical injury necessary to recover

in tort. See Caronia, 22 N.Y.3d at 446 (“The requirement that a plaintiff sustain physical harm

before being able to recover in tort is a fundamental principle of our state’s tort system.”).

Furthermore, to the extent that they have pled an injury (they have not), Plaintiffs cannot

establish proximate cause between those injuries and the Resident Defendant’s alleged sale of

JUUL products. See supra ¶¶ 36–41; see, e.g., Pelman, 237 F. Supp. 2d at 522 (dismissing

negligence products liability claim for failure to establish proximate cause between injury and

retailer’s sale of an allegedly defective product). All of the arguments presented against

Plaintiffs’ strict liability claims are herein incorporated with respect to Plaintiffs’ putative

negligence claim. Thus, to the extent that Plaintiffs failed to state a claim for strict products

liability, they also fail to state a claim for negligence.

        47.     Plaintiffs also cannot state a claim for negligence against the Resident Defendant

outside of products liability because they have not provided any factual basis to support any such

claim. In asserting Plaintiffs’ cause of action for negligence, the Complaint makes only general

allegations against all Defendants and does not allege any specific duties owed by, or negligent

conduct specifically attributable to, the Resident Defendant. Instead, the Complaint groups all

Defendants together, focuses on JLI’s conduct, and alleges in conclusory fashion that all

Defendants breached duties to Plaintiffs to “exercise a degree of reasonable care” for activities




                                                   20
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 21 of 36



relating to the design and marketing of JUUL products. Compl. ¶¶ 135–40. This is improper;

“lumping all the defendants together in each claim and providing no factual basis to distinguish

their conduct” fails to give “each defendant fair notice of what the plaintiff’s claim is and the

ground upon which it rests.” Atuahene v. City of Hartford, 10 F. App’x 33, 34 (2d Cir. 2001)

(internal quotation marks omitted). Here, Plaintiffs plainly “lump” the Defendants together

without attributing conduct to Smoke Shop. As a result, this count is improperly pled, and the

Complaint fails to show any reasonable possibility that Plaintiff can bring such a claim against

the Resident Defendant. Id.

       48.     Finally, to the extent that Plaintiffs’ negligence claim is premised on products

liability, the Complaint does not allege any basis upon which the Resident Defendant in

particular had any duty to warn Plaintiffs of the alleged dangers of using JUUL products. Under

a negligence theory of products liability under New York law, a “retailer can be held liable for

the sale of a defective product or for failure to warn only if it fails to detect a dangerous

condition that it could have discovered during the course of a normal inspection while the

product was in its possession.” Porrazzo v. Bumble Bee Foods, LLC, 822 F. Supp. 2d 406, 420

(S.D.N.Y. 2011) (emphases added) (internal quotation marks and ellipses omitted). Thus, the

Resident Defendant only had a duty to warn or protect customers of dangers of which it has

special knowledge or that it could have discovered upon reasonable inspection.

       49.     Plaintiffs allege that JLI openly advertised that the nicotine content of each of its

“JUULpod” products was approximately equivalent to that of a pack of cigarettes. Compl. ¶ 35.

Although Plaintiffs also allege that JUUL products are more addictive than those advertisements

suggest, Plaintiffs only allege that JLI (and not the Resident Defendant) “fraudulently concealed

material information about the addictive nature” and the “physiological effects” of JUUL




                                                  21
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 22 of 36



products. Id. ¶ 33. There is no allegation that the Resident Defendant knew about the allegedly

fraudulently concealed “information,” and it has submitted a declaration confirming that it did

not have such knowledge. See generally Declaration of Diana Gnyp (“Smoke Shop Decl.”).

There is thus no allegation that the Resident Defendant had any reason to believe that JUUL

products were more addictive than cigarettes. Because the Resident Defendant had no duty

protect Plaintiffs or warn them about any alleged dangers of using JUUL products that it did not

know about and could not have discovered on reasonable inspection, the Resident Defendant

cannot be liable to Plaintiffs on a negligence theory of products liability for any defect premised

on allegations of JUUL products containing more nicotine or being more addictive than

advertised. See, e.g., Porrazzo, 822 F. Supp. 2d at 420; Pelman, 237 F. Supp. 2d at 523.

       50.     Thus, Plaintiff does not and cannot state a claim against the Resident Defendant

for negligence under New York law.

       C.      Plaintiffs Do Not State a Claim Against the Resident Defendant For Unjust
               Enrichment.

       51.     Plaintiffs allege that “Defendants were [unjustly] enriched at the expense of the

Plaintiff.” Compl. ¶ 129. The unjust enrichment claim also fails against the Resident Defendant

for several independent reasons:

               x   First, Plaintiffs fail to allege any conduct attributable to the Resident
                   Defendant;

               x   Second, the connection between the parties is too attenuated; and

               x   Third, where a valid contract exists, as here, the quasi-contract equitable
                   remedy of unjust enrichment is unavailable.

       52.     To prevail on an unjust enrichment claim under New York Law, “[a] plaintiff

must show that (1) the other party was enriched, (2) at that party’s expense, and (3) that it is

against equity and good conscience to permit the other party to retain what is sought to be



                                                 22
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 23 of 36



recovered.” Mandarin Trading Ltd. v. Wildenstein, 16 N.Y.3d 173, 182 (N.Y. 2011). “The

essence of unjust enrichment is that one party has received money or a benefit at the expense of

another.” Cty. of Nassau v. Expedia, Inc., 992 N.Y.S.2d 293, 296 (N.Y. App. Div. 2014). The

theory of unjust enrichment “lies as a quasi-contract claim” and contemplates “an obligation

imposed by equity to prevent injustice, in the absence of an actual agreement between the

parties.” Georgia Malone & Co., Inc. v. Rieder, 19 N.Y.3d 511, 516 (N.Y. 2012). This claim

against Resident Defendant fails for the following reasons.

       53.     No allegations directed to the Resident Defendant: First, Plaintiffs make no

allegations against Resident Defendant in support of this claim. Instead, the Complaint groups

all Defendants together, focuses on JLI’s conduct, and alleges in conclusory fashion that all

Defendants sold JUUL products in a manner that was unfair through deceptive actions. Compl.

¶¶ 128–129. As discussed above, “lumping all the defendants together in each claim and

providing no factual basis to distinguish their conduct” fails to give each defendant “fair notice

of what the Plaintiffs’ claim is and the ground upon which it rests.” Atuahene, 10 F. App’x 33,

34 (2d Cir. 2001) (internal quotations omitted). Here, Plaintiff “lumps” the Defendants together

without attributing any specific conduct to Smoke Shop, simply alleging that Defendants’

“unlawful and deceptive actions” caused unjust enrichment. Compl. ¶ 129. Because Plaintiff

fails to provide “specification of any particular activities” by the Resident Defendant that

allegedly unfairly induced payment at Plaintiffs’ expense, this count is improperly pled and fails

to state a claim. In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007).

       54.     Connection too attenuated: Second, Plaintiffs’ claim fails because the

“connection between the parties is too attenuated.” Mandarin Trading, 16 N.Y.3d at 182. A

connection is “too attenuated” where, “under the facts alleged, there are no indicia of an




                                                 23
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 24 of 36



enrichment that was unjust where the pleadings fail[] to indicate a relationship between the

parties that could have caused reliance or inducement.” Id. Here, Plaintiffs do not allege that

Smoke Shop, a retailer without knowledge of the allegedly fraudulent and misleading

information about JUUL products, engaged in any fraud or unconscionable conduct that induced

K.F. or Kathryn Fay’s purchase. 5

        55.     Agreement forecloses claim: Third, “[u]nder New York law, when a valid

agreement governs the subject matter of a dispute between parties, claims arising from that

dispute are contractual; attempts to repackage them … as unjust enrichment … are generally

precluded, unless based on a duty independent of the contract.” Poplar Lane Farm LLC v.

Fathers of Our Lady of Mercy, 449 F. App’x 57, 59 (2d Cir. 2011). The quasi-contract remedy

of unjust enrichment is not meant to serve as a substitute for products liability or breach-of-

warranty litigation. Id. See also Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d

42, 54 (2d Cir. 2011) (The existence of a valid and enforceable written contract governing a

particular subject matter ordinarily precludes recovery in quasi contract for events arising out of

the same subject matter). While Plaintiff’s complaint fails to plead any information about his

purchase of JUUL Products from the Resident Defendant, if such a purchase was made, it would

form a valid contract of sale. It follows that Plaintiffs’ claim against Resident Defendant for




 5
     As noted above, see supra fn. 4, Defendants are investigating the possibility that Plaintiffs
     use of JUUL products began before they were sold by the Resident Defendant. If either K.F.
     or Kathryn Fay began using JUUL products before they were sold by the Resident
     Defendant, their relationship would plainly be “too attenuated” to support a claim of unjust
     enrichment. By the time Plaintiffs would have purchased JUUL from the Resident
     Defendant, they would have done so based on their prior consumer experience with the
     product, and not because of any representations concerning the product by the Resident
     Defendant. But as set forth in the text, the relationship is too attenuated regardless.

                                                 24
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 25 of 36



unjust enrichment fails because Plaintiffs cannot re-package their products liability claims under

the equitable claim of unjust enrichment.

       D.      Plaintiffs’ Claim Against the Resident Defendant Pursuant to New York
               General Business Law § 349 Also Fails.

       56.     Plaintiffs further assert that they are entitled to recover against the Resident

Defendant pursuant to New York General Business Law (“NYGBL”) § 349 on the ground that

the “Defendants” engaged in “unfair and deceptive practices” that have deceived consumers like

the Plaintiffs. To state a cause of action under NYGBL § 349, a plaintiff must allege that (1) the

defendant engaged in an act that was directed at consumers, (2) the act engaged in was materially

deceptive or misleading, and (3) the plaintiff was injured as a result. Stutman v. Chemical Bank,

95 N.Y.2d 24, 29 (N.Y. 2000). The claim fails as against the Resident Defendant here for at

least three independent reasons:

               x   First, Plaintiffs do not allege any conduct attributable to the Resident
                   Defendant;

               x   Second, Plaintiffs have pleaded no facts reflecting Resident Defendant’s
                   consumer-facing conduct; and

               x   Third, Plaintiffs do not allege causation of any injury attributable to the
                   Resident Defendant.

       57.     No conduct attributable to Resident Defendant: First, as discussed above,

Plaintiffs make no allegations against the Resident Defendant in support of this claim. Instead,

the Complaint groups all Defendants together, focuses on JLI’s conduct, and alleges in

conclusory fashion that all Defendants engaged in “unfair and deceptive practices” within the

scope of NYGBL § 349. Compl. ¶¶ 146–150. As noted, “lumping all the defendants together in

each claim and providing no factual basis to distinguish their conduct” fails to give each

defendant “fair notice of what the Plaintiffs’ claim is and the ground upon which it rests.”

Atuahene, 10 F. App’x at 34. Plaintiffs do not allege that the Resident Defendant made any


                                                 25
           Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 26 of 36



specific representations to K.F. or Kathryn Fay any time, let alone one that was misleading that

caused Plaintiffs to be injured as a result. Instead, Plaintiffs’ generalized allegations concerning

deception do not apply to the Resident Defendant. Indeed, the alleged misrepresentations and

failures to disclose are based on proprietary information concerning JUUL products that the

Resident Defendant never possessed and therefore could not have misrepresented, e.g., Compl.

¶¶ 41–50. Moreover, such alleged misrepresentations and failures to disclose pertain to

activities, such as social media marketing and packaging, in which the Defendant had no

involvement, e.g., Compl. ¶¶ 51–65. As a consequence, the claims asserting a violation of

NYGBL § 349 do not contain a single allegation that the Resident Defendant made a deceptive

representation to K.F. or Kathryn Fay regarding any aspect of a JUUL product. The sparse

allegations in the Complaint are such that “there is no possibility, based on the pleadings, that []

plaintiff[s] can state a cause of action against the non-diverse defendant.” Pampillonia, 138 F.3d

at 461.

          58.   No allegations of consumer-facing conduct: Second, a claim under NYGBL

§ 349 must be premised on allegations of facts sufficient to show the challenged acts or practices

are “directed at the consuming public.” Gaidon v Guardian Life Ins. Co. of Am., 94 N.Y.2d 330,

343 (N.Y. 1999). Here, Plaintiffs have pleaded no facts regarding any consumer-oriented

conduct performed by the Resident Defendant. While the Complaint refers extensively to

marketing and packaging activities performed by JLI, the Complaint does not demonstrate that

the Resident Defendant developed an “extensive marketing scheme that had a broader impact on

consumers at large.” Id. at 344. In fact, the Resident Defendant did not create any advertising or

promotional material for any JUUL product, and any in-store product displays used for JUUL

products were provided to Beyond Vape by JLI or a distributor. Smoke Shop Decl. ¶ 12.




                                                 26
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 27 of 36



Because Plaintiffs have failed to allege any “extensive marketing scheme” on behalf of the

Resident Defendant, Plaintiffs’ claim under NYGBL § 349 fails.

       59.     No allegation of causation: Third, the failure of the Complaint to allege any

causation of their injury is fatal to Plaintiffs’ NYGBL § 349 claim against the Resident

Defendant. While Plaintiffs have vaguely alleged nicotine addiction, proof that a materially

deceptive act or practice “caused actual, although not necessarily pecuniary, harm, is required to

impose compensatory damages.” Small v. Lorillard Tobacco Co., 94 N.Y.2d 43, 55 (N.Y. 1999)

(emphasis omitted). Causation is an “essential” element of any New York General Business

Law section 349 claim. Belfiore v. Procter & Gamble Co., 94 F. Supp. 3d 440, 446 (E.D.N.Y.

2015). Given the Complaint’s lack of detail regarding the Resident Defendant’s conduct, none

of Plaintiffs’ allegations asserts that either Kathryn Fay or K.F. is addicted to nicotine because of

their alleged use of JUUL products that they obtained from the Resident Defendant. Plaintiffs’

Complaint lacks sufficient allegations to prove a causal link between any potential injury and the

JUUL that they allegedly obtained from the Resident Defendant. Thus, there is no possibility

under New York law that Plaintiff K.F. can state a claim against Resident Defendant for

violation of NYGBL § 349.

       E.      There is No Cause of Action for Preliminary and Permanent Injunction.

       60.     Plaintiff’s Eighth Cause of Action purports to assert a claim against the Resident

Defendant for “Preliminary and Permanent Injunction.” See Compl. ¶ 140–44. “There is no

cause of action for an injunction under New York law; a plaintiff must allege a substantive cause

of action that provides ‘the basis of an award of injunctive relief.’” Wilkov v. Ameriprise Fin.

Servs., Inc., No. 15 CV 7937-LTS, 2017 WL 1200899, at *3 (S.D.N.Y. Mar. 30, 2017) (quoting

Held v. Macy’s, Inc., 901 N.Y.S.2d 906 (Table), at *19 (N.Y. Sup. Ct. 2009)) (finding fraudulent

joinder of a nondiverse defendant where plaintiff’s complaint “did not proffer any substantive


                                                 27
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 28 of 36



cause of action in connection with its request for injunctive relief”). Accordingly, despite its

label, this section of the Complaint does not state an independent cause of action. See Wilkov,

2017 WL 1200899, at *3. Because there is no independent cause of action for an injunction

under New York law, there is no possibility that Plaintiff can state a claim against the Resident

Defendant for a permanent injunction.

        61.     Plaintiff can only seek an injunction against the Resident Defendant as the relief

for a substantive cause of action. As explained above, Plaintiff has not and cannot state a cause

of action against the Resident Defendant for any of his substantive claims for relief. Therefore,

Plaintiff is not entitled to any injunctive relief against the Resident Defendant even as a remedy.

        F.      Plaintiff Lacks Standing to Assert Claims Against the Resident Defendant in
                State Court that Are Premised on the Alleged Design, Marketing, or Sale of
                JUUL Products to Minors.

        62.     Many of the claims against the Resident Defendant also fail for the independent

reason that Plaintiffs lacks standing to assert them in state court. Counts 3, 4, 5, and 7 of the

Complaint purports to allege claims against the Resident Defendant that are premised on the

alleged design, sale, or marketing of JUUL products to minors, 6 but Plaintiffs nowhere allege

that Kathryn Fay purchased, procured, or used JUUL products as a minor (let alone from the



 6
     See, e.g., Compl. ¶ 107 (“Defendants marketed their products to minors and made them
     available in youth-friendly colors and flavors. Defendants also designed their products to be
     more palatable to youth . . . by increasing JUUL’s inhale-ability and increased the level of
     nicotine that is absorbed by users.”); id. ¶ 116 (“Defendants knew or had reason to know that
     youths and adolescents would not fully realize the dangerous and addictive nature of JUUL
     products.”); id. ¶ 119 (“Defendants had a duty and owed a duty to Plaintiff to . . . ensur[e]
     that JUUL marketing does not target minors; ensur[e] that JUUL devices and JUULpods are
     not sold and/or distributed to minors and are not designed in a manner that makes them
     unduly attractive to minors.”); id. ¶ 136 (“Defendants have engaged and continued to engage
     in unfair, unlawful, and deceptive trade practices . . . In particular, Defendants have
     knowingly developed, sold, and promoted a product that contained nicotine levels in excess
     of cigarettes with the intention of creating a fostering long-term addiction to JUUL products
     for minors.”).

                                                 28
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 29 of 36



Resident Defendant), 7 or that she or other Plaintiffs suffered harm as a result. In short, Plaintiffs

have not alleged that they have a particularized injury within the zone of interest of any of these

statutory or common law claims for relief against the Resident Defendant. See Caprer v.

Nussbaum, 825 N.Y.S.2d 55, 63 (N.Y. App. Div. 2006) (“[A] plaintiff, in order to have standing

in a particular dispute, must demonstrate an injury in fact that falls within the relevant zone of

interests sought to be protected by law.”).

        63.     Under New York law, “[w]hether a person seeking relief is a proper party to

request an adjudication is an aspect of justiciability which must be considered at the outset of any

litigation.” Dairylea Coop., Inc. v. Walkey, 38 N.Y.2d 6, 9 (N.Y. 1975). As under federal law,

“[a] plaintiff generally has standing only to assert claims on behalf of himself or herself.”

Caprer, 825 N.Y.S.2d at 62; see also Powers v. Ohio, 499 U.S. 400, 410 (1991) (“[A] litigant

must assert his or her own legal rights and interests, and cannot rest a claim to relief on the legal

rights or interests of third parties.”).

        64.     New York’s two-part test for standing requires a plaintiff to establish (1) “that he

or she will be harmed by the challenged action, and that the injury is more than conjectural”; and

(2) that the asserted injury “fall[s] within the zone of interests or concerns sought to be promoted

or protected by the statutory provision or recognized common-law relationship pursuant to which

a defendant has acted.” Caprer, 825 N.Y.S.2d at 62.

        65.     Under this test, Plaintiffs fail to establish that they have standing to assert claims

against the Resident Defendant for three reasons:



 7
     Again, here Plaintiffs’ Complaint pleads in the singular that “Plaintiff has purchased and
     procured JUUL from the New York Smoke Shop, Inc.” Defendants understand Plaintiffs to
     be alleging that Kathryn Fay purchased JUUL products from Smoke Shop. There are no
     specific factual allegations in Plaintiffs’ Complaint that K.F. purchased or procured JUUL
     products from Smoke Shop.

                                                  29
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 30 of 36



              x   First, Kathryn Fay was not a minor at when she allegedly purchased or procured
                  JUUL products from the Resident Defendant;

              x   Second, for several causes of action, Plaintiffs fail to allege any conduct
                  attributable to the Resident Defendant with respect to the alleged design, sale, or
                  marketing of JUUL products to minors; and

              x   Third, to the extent that Plaintiffs identify any such conduct of the Resident
                  Defendant, their Complaint does not plead an injury that falls within the zone of
                  interests of their asserted claims for relief.

        66.       No pleading of Plaintiffs’ relevant activities as a minor: First, Plaintiffs lack

standing to assert claims against the Resident Defendant on behalf of minors because they fail to

plead that Kathryn Fay or K.F. purchased or procured JUUL products from the Resident

Defendant or relied on JUUL marketing from the Resident Defendant as a minor. Although

Plaintiffs do not plead Kathryn Fay’s age, nor allege when she first purchased JUUL products

from the Resident Defendant, common sense dictates she was not a minor when she allegedly

purchased such products. At the time that Plaintiffs filed their Complaint in September 2019,

Kathryn Fay’s daughter, K.F., was already fifteen years old. See Compl. ¶ 2. At all relevant

times, the legal age to purchase tobacco products in New York state was eighteen years old. 8

Accordingly, common sense dictates that Kathryn Fay was not a minor when she allegedly

purchased or procured JUUL products from the Resident Defendant. Thus, Plaintiffs have not

pleaded that the Resident Defendant ever sold JUUL products to a minor. Therefore, Plaintiffs

have no standing to assert any claims against the Resident Defendant for conduct related to the

design, sale, or marketing of JUUL products to minors, regardless of the legal theory of liability.




 8
     On July 16, 2019, Assembly Bill A558A went into law, raising the legal age to purchase and
     consume tobacco products to twenty-one, effective November 13, 2019. See 2019 N.Y. Sess.
     Laws ch. 100.

                                                   30
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 31 of 36



       67.     No conduct attributable to the Resident Defendant: Second, to the extent that

the claims are based on the design, sale, or marketing of JUUL products to minors, Plaintiffs also

lack standing to assert their negligence and NYGBL claims against the Resident Defendant

because the Complaint does not identify any conduct attributable to the Resident Defendant that

satisfies the first prong of New York’s standing test. See Caprer, 825 N.Y.S.2d at 62 ( plaintiffs

must first “establish that he or she will be harmed by the challenged action, and that the injury is

more than conjectural”) (emphasis added). As explained above, Plaintiffs do not allege any

specific negligent or deceptive business conduct attributable to the Resident Defendant, let alone

any conduct related to the alleged design, sale, or marketing of JUUL products to minors.

Therefore, because the Complaint fails to allege any injury connected to Resident Defendant’s

conduct with respect to those claims, Plaintiffs lack standing to assert those claims against the

Resident Defendant.

       68.     Any potential injury is outside “zone of interest”: Finally, to the extent that the

court finds that Plaintiffs do allege conduct attributable to the Resident Defendant, Plaintiffs still

lack standing to assert those claims because any injury that Plaintiffs suffered related to that

conduct is outside the “zone of interest” of each of their claims for relief. See Caprer, 825

N.Y.S.2d at 62. As explained above, supra ¶¶ 29–35, the Complaint fails to adequately plead a

present physical injury. To the extent that Plaintiff does plead an injury, the Complaint does not

contain any link—let alone a plausible link—between any of those injuries and any alleged

conduct attributable to the Resident Defendant related to the design, sale, or marketing of JUUL

products to minors. The design, sale, or marketing of products to third persons is too attenuated

to support a claim to recover for an alleged physical injury under any of Plaintiffs’ causes of

action. Simply put, Plaintiffs have not and cannot demonstrate any way in which the design,




                                                  31
           Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 32 of 36



sale, or marketing of JUUL products to other persons, minors or otherwise, has injured them in a

way that entitles them to any claim for relief. Therefore, Plaintiffs lack standing to pursue those

claims.

                                           *       *       *

          69.   For all these reasons, there is no possibility that Plaintiffs “can state a cause of

action against the non-diverse defendant in state court.” Pampillonia, 138 F.3d at 461. Because

there is no possibility that Plaintiffs can recover against the Resident Defendant, its joinder was

fraudulent, and its citizenship may be disregarded for jurisdictional purposes.

IV. IN THE ALTERNATIVE, THE RESIDENT DEFENDANT SHOULD BE SEVERED
                       UNDER FED. R. CIV. P. 21.

          70.   Alternatively, Plaintiffs’ claims against Resident Defendant are severable from

this action. This presents an independent basis for disregarding Smoke Shop’s citizenship for

diversity purposes.

          71.   Federal courts, relying upon Fed. R. Civ. P. 21, routinely retain jurisdiction over

cases where non-diverse defendants are neither necessary nor indispensable under Rule 19. This

is particularly true when, as here, the plaintiffs can obtain full recovery from the defendants that

remain in the federal case after removal, the plaintiffs retain a remedy against the non-diverse

defendant in state court, and overall judicial economy is served by removal.

          72.   Rule 21 vests courts with the power “to allow a dispensable nondiverse party to

be dropped at any time, even after judgment has been rendered.” Highland Capital Mgmt. LP. v.

Schneider, 198 F. App’x 41, 45 (2d Cir. 2006) (quoting Newman–Green, Inc. v. Alfonzo–

Larrain, 490 U.S. 826, 832 (1989)). Further, a court applying this rule may dismiss a

dispensable party whose presence spoils diversity jurisdiction. CP Sols. PTE, Ltd. v. Gen. Elec.

Co., 553 F.3d 156, 159 (2d Cir. 2009). As such, the Rule is viewed as “a grant of discretionary



                                                  32
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 33 of 36



power to the federal court to perfect its diversity jurisdiction” by dropping such parties, provided

that they are not indispensable to an action under Rule 19. Kirkland v. Legion Ins. Co., 343 F.3d

1135, 1142 (9th Cir. 2003) (internal quotation marks omitted). See also Payroll Mgmt., Inc. v.

Lexington Ins. Co., 815 F.3d 1293, 1298 n.8 (11th Cir. 2016) (stating that the Rule permits

district courts to drop dispensable non-diverse parties “when necessary to establish federal

subject-matter jurisdiction”).

       73.     Applying these principles, courts within this Circuit have severed or dismissed

dispensable, non-diverse defendants under Rule 19, thereby preserving the Court’s diversity

jurisdiction. See, e.g., Highland Capital Mgmt. LP. 198 F. App’x at 45; Walpert v. Jaffrey, 127

F. Supp. 3d 105, 120 (S.D.N.Y. 2015); Chamarac Properties, Inc. v. Pike, No. 86 CIV. 7919

(KMW), 1992 WL 332234, at *18 (S.D.N.Y. Nov. 2, 1992); Call Ctr. Techs., Inc. v. Grand

Adventures Tour & Travel Publ'g Corp., Inc., No. 3:03CV01036(DJS), 2009 WL 10687800, at

*8 (D. Conn. Nov. 19, 2009).

       74.     To determine whether the claims against a resident defendant should be severed, a

court first decides whether the party is “necessary” under Rule 19(a), i.e., whether that

defendant’s absence prevents the plaintiff from obtaining complete relief from the remaining

defendants. See, e.g., Curley v. Brignoli, Curley & Roberts Assocs., 915 F.2d 81, 89 (2d Cir.

1990); CP Solutions PTE, Ltd., 553 F.3d at 159. If (and only if) the resident defendant is

necessary under Rule 19(a), the court considers the indispensable factors outlined in Rule 19(b):

(1) whether a judgment rendered in a person's absence might prejudice that person or parties to

the action, (2) the extent to which any prejudice could be alleviated, (3) whether a judgment in

the person's absence would be adequate, and (4) whether the plaintiff would have an adequate




                                                 33
          Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 34 of 36



remedy if the court dismissed the suit. Viacom Int'l, Inc. v. Kearney, 212 F.3d 721, 724 (2d Cir.

2000).

         75.   Here, the Resident Defendant is not a necessary party because complete relief can

be accorded among the remaining parties. Throughout the Complaint, Plaintiffs allege in

conclusory fashion that all Defendants are together liable under theories of negligence, strict

liability, unjust enrichment, or violations of NYGBL § 349. “[B]ecause none of the allegations

in the Complaint are attributable only to [Resident Defendant],” compete relief can be accorded

without Beyond Vape in the case. Walpert, 127 F. Supp. 3d at 121. Thus, based on the

allegations in the Complaint, if Plaintiffs were to prevail on their claims, they could be accorded

complete relief for their injuries from the Removing Defendants. See, e.g., Samaha v.

Presbyterian Hosp. in N.Y., 757 F.2d 529, 531 (2d Cir. 1985) (per curiam); Bassett v.

Mashantucket Pequot Tribe, 204 F.3d 343, 358 (2d Cir. 2000). Because the Resident Defendant

is not a necessary party, the court may dismiss it from the present case to preserve its diversity

jurisdiction. CP Sols. PTE, Ltd., 553 F.3d at 159.

         76.   Even if the Resident Defendant is deemed “necessary” under Rule 19(a), it is not

an indispensable party based upon a full consideration of the Rule 19(b) factors, and may

therefore be dismissed under Rule 21. Id. Taking each of the four steps in turn, first, judgment

rendered in the Resident Defendant’s absence would not prejudice the Plaintiffs. Plaintiffs’

theory of liability against JLI depends on the design, manufacture, marketing, and promotion of

JLI products. See Compl. ¶¶ 41–65. By contrast, Plaintiffs allegations’ against the Resident

Defendant apparently concern the sale of JLI products in a single smoke shop, but lack any

further specificity. Setting aside this lack of detail, the resolution of a claim against JLI would

not necessarily resolve Plaintiffs’ claim against the Resident Defendant because the claims




                                                 34
         Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 35 of 36



against the two differ. See, e.g., Sullivan v. Calvert Mem'l Hosp., 117 F. Supp. 3d 702, 706 (D.

Md. 2015). They will depend on what specific advertisements and representations that each

made, independent of one another.

       77.     Second, Plaintiffs retain an adequate remedy if the court dismissed the Resident

Defendant from this action, namely, suit in state court. 2 Montauk Highway LLC v. Global

Partners LP, 296 F.R.D. 94, 102 (E.D.N.Y. 2013).

       78.     Third, failing to dismiss the Resident Defendant would severely prejudice JLI and

the other Removing Defendants. As noted above, the Removing Defendants are now engaged in

an consolidated litigation that includes nearly 100 federal cases in the Northern District of

California. See supra ¶¶ 7-8. Given the substantial factual overlap between this action and the

numerous actions that have already been approved for consolidation, it is very likely that this

case will be transferred to the Northern District of California if it remains in federal court.

Transfer and coordination in these proceedings would (1) avoid substantial and duplicative

discovery burdens, and (2) eliminate the risk of inconsistent pretrial rulings on discovery,

dispositive motions to dismiss, class certification, summary judgment, and other pretrial matters.

By contrast, if the Removing Defendants are forced to litigate this single dispute in New York

State Court, they would not benefit from the myriad benefits of the consolidated litigation.

       79.     Similarly, under Rule 19, the Court must consider the interest in “complete,

consistent, and efficient settlement of controversies.” Provident Tradesmens Bank & Tr. Co. v.

Patterson, 390 U.S. 102, 111 (1968). Here, dismissing the Resident Defendant and allowing

Plaintiffs’ claim against the Removing Defendants to be resolved in the MDL in the Northern

District of California would best serve the value of consistent and efficient settlement of




                                                  35
           Case 1:19-cv-10098-LLS Document 1 Filed 10/30/19 Page 36 of 36



controversies. The parties will be able to resolve Plaintiffs’ claims and the Removing

Defendants’ defenses in a consistent and efficient manner in the MDL.

       80.     Accordingly, the Resident Defendant is neither necessary nor indispensable under

Rule 19, and Plaintiffs’ claims against it should be severed under Rule 21. Doing so leaves

complete diversity of citizenship, since Plaintiffs are New York citizens and the Removing

Defendants are not, and the amount in controversy requirement is satisfied. See 28 U.S.C. §

1332(a).

       81.     The Removing Defendants reserve the right to amend or supplement this Notice

of Removal.

       WHEREFORE, Removing Defendants pray that the filing of the Notice of Removal,

and the giving of written notice thereof to the Plaintiffs, and the filing of a copy of this Notice of

Removal with the Clerk of the Supreme Court of New York, County of New York, shall effect

removal of said suit to this Court.

       Respectfully submitted this 30th day of October 2019.

                                               By:     /s/ Joseph Evall

                                                       Joseph Evall
                                                       GIBSON, DUNN & CRUTCHER LLP
                                                       200 Park Avenue
                                                       New York, NY 10166-0193
                                                       Tel: (212) 351-5243
                                                       jevall@gibsondunn.com

                                                       Attorneys for Defendant JUUL Labs, Inc.




                                                  36
